Title: 13th.
From: Adams, John Quincy
To: 


       No reciting this morning.
       This reciting in Locke, is the most ridiculous of all. When the Tutor enquires what is contained in such a section; many of the Scholars repeat the two first Lines in it, which very frequently say? nothing to the Purpose, and leave the rest for the Tutor to explain, which he commonly does, by saying over again the words of the author. The only advantage, which can, I think be derived from this, is that it forces some of the Students, whether they will or not, to know, the opinion of the author, whom they are presumed to study: this, may be of some use to the idle, but can be of none, to any youth, who is fond of study.
       I began Robertson’s History of Scotland, which I took last Friday from the Library.
      